Appellant was convicted for the offense of assault with intent to murder, and his punishment assessed at two years in the penitentiary.
The appellant and the injured party, John Wright, met in a small storehouse, or drinkstand, in Gander Slough, in Guadalupe County. When the injured party stepped into the store the appellant and some other parties were quarreling, and appellant and Wright had some words, and the shooting followed. Wright was unarmed. Appellant shot him several times — once in the ear, once in the shoulder blade, one shot passing between the jugular vein and the neck bone, and once in the chest.
The appellant defended on the ground of self-defense. Appellant testified that Wright was drunk; that Wright blew smoke in appellant's face; that appellant was trying to get away from Wright, and Wright advanced upon appellant and struck him, causing his nose to bleed, and inflicting other bruises on his face. Appellant testified that he knew Wright was a dangerous man when he was drinking; that he was afraid of him. (See opinion on former appeal of this case in 280 S.W. 781.)
The learned trial judge submitted the law of self-defense and also charged on aggravated assault. No exceptions were made to the court's charge.
There are but two bills of exception in the record, both of which complain that the state, over appellant's objection, was permitted to prove by appellant, on cross-examination, that he *Page 356 
had been indicted by a grand jury of Guadalupe County in November, 1920 (six years prior to the trial of the instant case), for the theft of a mule and for theft of property over the value of fifty dollars. Appellant objected to this testimony on the ground same was too remote, and further because said testimony was extraneous matter, and had no bearing whatever upon the issues before the jury, and was irrelevant and immaterial.
We do not think that these exceptions are well taken. The testimony complained of was admissible as effecting the credibility of the appellant. We do not think the testimony too remote. The question has often been passed on by this court. For a full and able discussion of the matter complained of in these two bills, reference is made to Bibb v. State, 86 Tex. Crim. 118
and Couch v. State, 103 Tex.Crim. Rep.,279 S.W. 821.
The facts are sufficient to support the verdict. There being no errors in the record, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
Morrow, P. J., not sitting.
                    ON MOTION FOR REHEARING.